Citation Nr: 1727280	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-34 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.  He died in September 2009.  The appellant in this case seeks recognition as his surviving spouse for purposes of entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

As a matter of background, this matter previously came before the Board in August 2016, at which time the Board denied the claim.  The claimant appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand in May 2017 vacating the Board's 2016 decision and remanded it to the Board for further analysis, as discussed in the below decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in September 2009.

2. The Veteran and the appellant married in April 1970; the Veteran filed for divorce in 1987, but the divorce was never finalized.

3. At the time of the Veteran's death, the Veteran and the appellant were not cohabitating.

4. The appellant concedes that she and the Veteran decided to separate due to their mutual conflicts.

5. The appellant and the Veteran did not live together continuously for the duration of their marriage and the evidence of record suggests that the appellant was at least partially at fault for the marriage separation.   


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, the VCAA notice provisions are not applicable when the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (when the law is dispositive of a matter, the notice provisions of the VCAA have no effect; this is because further notice or assistance would not result in a different outcome); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because  undisputed facts render the claimant ineligible for the claimed benefit).  

Nonetheless, as observed in its prior decision, the duty to notify was satisfied by way of a letter sent in March 2010.  VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim.  Further, neither the appellant nor her representative has notified VA of any outstanding evidence and the Board is aware of none.  Hence, the Board is satisfied that the matter is ripe for review at this time.  

II. Status as Surviving Spouse

VA has determined that the appellant is not the Veteran's "surviving spouse" within the definition of that term, for VA death benefit purposes.  The appellant appeals that determination.   

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014). 

For VA purposes, the term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3) (West 2014) ; 38 C.F.R. § 3.50(b) (2016).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2016). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

The evidence shows that the Veteran and appellant married in April 1970 and they had three children together during the marriage. They never divorced. The Veteran died in September 2009. At the time of death, the Veteran and appellant were not cohabitating.

The record shows that in May 1987 the Veteran petitioned for divorce due to irreconcilable differences.  He listed the date of separation as November [REDACTED], 1984. 

In his August 2002 claim for compensation, the Veteran reported that he was married but that he had been separated since November 1984 due to irreconcilable differences. He reported that he did not live with his wife and listed his sister as his nearest relative. In a May 2008 claim for compensation, the Veteran reported that he was divorced and that his marriage ended in 1984. 

An undated outpatient treatment record noted that the Veteran left his marriage because of infidelity.  During his April 2009 VA examination, the Veteran reported that he married in 1971 and that he and his wife separated after 14 years of marriage because they could not get along with each other. He stated that they could not divorce because they were strict Catholics.  At that time, he reported that since the separation he has had no contact with his wife at all.  A July 2009 outpatient treatment record noted that the Veteran was married but separated. 

The Veteran died in September 2009. The death certificate listed the appellant as his wife.  In April 2010, the appellant claimed that she and the Veteran were married but separated three times.  She stated that the Veteran filed for divorce but never followed through with it because he wanted her to pay for it.  She stated that she received no child support or alimony from the Veteran.

At the outset, the Board observes that it had denied the appellant's claim in an August 2016 decision.  That decision has since been vacated and remanded by the Court for further discussion, specifically, so that the Board could further address its finding that the appellant was partially at fault for her separation.  

After a careful review of the evidence of record, the Board again finds that the appellant does not meet the definition of "surviving spouse" for VA benefit purposes.  The evidence continues to show that the appellant and Veteran married in 1970, separated in November 1984, and remained separated until his death.  Particularly, the Board is persuaded that the separation was not entirely the fault of the Veteran, but rather that the appellant also was at partial fault for the separation.  

Here, the Board observes that the appellant claims that she and the Veteran lived together at the time of his death and that they planned to "grow old together."  Nonetheless, the Board finds ample evidence to contradict this claim.  The Veteran's own statements for treatment and compensation purposes prior to his death contradict these assertion. VA treatment records show that the Veteran continued to report to VA that he was separated, that he had girlfriends throughout the years, and that he continually listed his sister as his nearest relative.  Further, a September 2010 statement from the appellant's daughter only implies an intent to cohabitate, not actual cohabitation between the relevant parties.  The appellant's sister submitted a statement that she knew the appellant and Veteran to be spouses for 14 years only, which accounts for the period between their marriage in 1970 and separation in 1984, and not any time thereafter.  The Veteran's death certificate lists the Veteran's residence as different from the appellant's.  VA records list the Veteran's address as different from the appellant's at all relevant times.  Thus, the Board again finds that the appellant and the Veteran did not cohabitate, despite assertions to the contrary.  

As for the question of whether the appellant was partially at fault for the separation, the Board continues to find that this is the case.  Here, the Board finds particularly persuasive two statements from the appellant.  First, the Board finds the appellant's April 2010 statement to be of significance.  In that statement, she admitted that she considered her marriage to have only lasted fourteen and a half years, as opposed to the nearly forty years that she was legally married.  Further, she specifically refers the time in 1987 when the Veteran filed for divorce (the court papers are of record, although the Board takes notice that the divorce was never granted), but that the Veteran did not follow through with the divorce, not because she objected to it on moral grounds, or because she sought to reconcile with the Veteran, but because she refused to pay the court costs.  Her statement also recounts how she made attempts to maintain a relationship between her children and their father, but does not indicate any attempts to reconcile with the Veteran during the remainder of his life.   

Perhaps more persuasive in this matter is a statement submitted by the appellant in September 2016.  In that statement, the appellant explicitly admits that "[the Veteran] and I did decide to separate.  We were not getting along and our daughters were in the middle of our conflicts."  The Board finds this statement to be of particular note because a fair reading of the statement indicates that both parties were active participants in the conflicts, leading up to a mutual decision to separate.  While a mutual consent to live apart may not necessarily sever continuity of cohabitation, there needs to be some evidence of purpose other than an intent on the part of the surviving spouse to sever the marital relationship.  For example, had a surviving spouse been forced to move into an assisted living facility due to ill health, or take a job in another state while the veteran spouse maintained employment in the original location, there would not be evidence of an intent to desert, despite not actually cohabitating.  In this instance, however, the appellant states that the decision to separate was explicitly due to her and the Veteran's conflicts.  The Veteran chose to leave, and she chose to live apart from him due to the poor nature of their mutual relationship.  This is confirmed by the Veteran's subsequent divorce filing for irreconcilable differences in 1987, as well as his various other statements made during his life, particularly those which were rendered for purposes of medical treatment, and not solely in support of a monetary claim.        

When determining "surviving spouse" status in a situation where there has been no cohabitation, but the parties have not divorced, the question must be answered whether the Veteran was exclusively and totally at fault for the separation.  "Fault" does not necessarily imply that the appellant behaved in any particularly egregious manner, or was the sole cause of the separation, but rather that the separation was due to some factors which may be attributed to the appellant.  In this matter, the Board does not discount the Veteran's role in his separation, but does not find that the separation was entirely the fault of the Veteran.  The Veteran did not completely desert his family and continued to play a role in the lives of his daughters after his separation.  In fact, the appellant reports multiple instances of contact between herself and the Veteran throughout their period of separation.  Nonetheless, there is no persuasive evidence of record showing that the appellant ever attempted to reconcile with the Veteran.  For example, the appellant has admitted that she and the Veteran did not finalize their divorce, not because she wished to reconcile, but because she would not pay the cost of obtaining he divorce.  Further, both the Veteran prior to his death and the appellant have indicated the strict Catholic prohibition on divorce, and not any desire to reconcile, as the reason for not legally dissolving the marriage.  Most persuasively, the appellant has admitted that she and the Veteran made a mutual decision to separate due to their mutual conflicts and incompatibility.  Ultimately, because the appellant admits her participation in the conflicts which led to the Veteran leaving the marital home, the Board finds inadequate evidence to support a finding that the Veteran was the sole party at fault for the separation.  

In short, the Board finds that the evidence of record fails to show continuous cohabitation.  Neither does it show that the appellant was completely and totally without fault in the decision to separate.  In light of the above, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt is inapplicable. 38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the claim is denied.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


